DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14 have been considered but are moot on grounds of new rejection.

Drawings
The drawings objection of 12/7/2021 has been withdrawn..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pan) (US 2020/0111729 A1) in view of Xu et al. (Xu) (CN 110676231 A1).

	In regards to claim 1, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) discloses a semiconductor package (Figs. 3B, 5B, 17), comprising: an interposer (item 70); semiconductor dies (items 50, 50A, 50B), each semiconductor die (items 50, 50A, 50B) comprising: an active surface (surface where item 54 directly contacts items 50, 50A, 50B); a backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B) opposite to the active surface (surface where item 54 directly contacts items 50, 50A, 50B); and side surfaces (side surfaces of items 50, 50A, 50B) joining the active surface (surface where item 54 directly contacts items 50, 50A, 50B) to the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B); and an encapsulant (item 112), including a first material and laterally wrapping the semiconductor dies (items 50A, 50B), wherein the semiconductor dies (items 50A, 50B) are electrically connected to the interposer (item 70) and disposed side by side on the interposer (item 70) with the respective backside surfaces (surface opposite of where item 54 directly contacts items 50, 50A, 50B) facing away from the interposer (item 70), at least one semiconductor die (item 50A or 50B) of the semiconductor dies (items 50A, 50B) comprises an outer corner (outer corners of item 50B, Figs. 3B, 5B, 17), and the outer corner (outer corners of item 50B, Figs. 3B, 5B, 17) is formed by the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B) of the at least one semiconductor die (item 50B) and a pair of adjacent side surfaces (side surfaces of item 50B) of the at least one semiconductor die (items 50A or 50B), the side surfaces (side surfaces of item 50B) of the pair have a common first edge, and each side surface (side surfaces of item 50B at the four corners) of the pair does not face other semiconductor dies (items 50A, other item 50B not at the four corners) and has a second edge in common (surface opposite of where item 54 directly contacts item 50B).  Examiner notes that items B and C annotated in figure below represent side surfaces.

    PNG
    media_image1.png
    239
    312
    media_image1.png
    Greyscale

	Pan does not specifically disclose a rounded corner structure is disposed at the outer corner of the at least one semiconductor die, the rounded corner structure comprises a second material different from the first material, and wherein the outer corner of the at least one semiconductor die is spaced apart from the encapsulant by  the rounded structure
	In regards to claim 1, Xu (Figs. 1, 2 and associated text) discloses a rounded corner structure (item 3) is disposed at the outer corner of the at least one semiconductor die (item 2), the rounded corner structure (item 3) comprises a second material different from the first material.  Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs. 1, 2 and associated text) discloses the outer corner of at least one semiconductor die (corner of items 50A or 50B, Pan) is spacer apart from the encapsulant (item 112, Pan) by the rounded corner structure (item 3, Xu).
	In regards to claim 2, Xu (Figs. 1, 2 and associated text) discloses further comprising a corner padding (item 3) forming the rounded corner structure (item 3).
	In regards to claim 3, Xu (Figs. 1, 2 and associated text) discloses further comprising an underfill (item 4) disposed in contact with the pair of adjacent side surfaces of the at least one semiconductor die ((item 2) and the corner padding (item 3).
	In regards to claim 4, Xu (Figs. 1, 2 and associated text) discloses wherein the underfill (item 4) is at least partially disposed between the corner padding (item 3) and the pair of adjacent side surfaces of the at least one semiconductor die (item 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pan with the teachings of Xu for the purpose of reducing warping on the chip area and reduce crack of glue or underfill at chip edges or corners (See summary of the invention).
	In regards to claim 5, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the backside surfaces of the semiconductor dies (item 50B, Pan) and a top surface of the corner padding (item 3, Xu) are horizontally coplanar with a top surface of the encapsulant (item 112, Pan).  
	It would have been obvious to modify the invention to include backside surfaces of semiconductor die and top surfaces of corner padding to be horizontally coplanar with a top surface of the encapsulant, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 6, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the backside surfaces of the semiconductor die (items 50, 50A, 50B, Pan) are spaced apart from the rounded corner structure (item 3, Xu) by underfill (item 4, Xu).
	In regards to claim 7, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the backside surfaces of the semiconductor die (items 50, 50A, 50B, Pan) are spaced apart from the rounded corner structure (item 3, Xu).
	In regards to claim 8, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) discloses a semiconductor package (Figs. 3B, 5B, 17), comprising: a first semiconductor substrate (items 70 or 72) having through semiconductor vias (item 74, Fig. 14) formed therethrough; semiconductor dies (items 50A, 50B) disposed side by side on the first semiconductor substrate (items 70 or 72) and electrically connected to the through semiconductor vias (item 74, Fig. 14); an underfill (item 110) disposed between the first semiconductor substrate (items 70 or 72) and the semiconductor dies (items 50A, 50B); an encapsulant (item 112) comprising a material and disposed on the first semiconductor substrate (items 70 or 72), laterally wrapping the semiconductor dies (items 50A, 50B), the corner and the underfill (item 110), but does not specifically disclose a corner padding in physical contact with one semiconductor die of the semiconductor dies, disposed on the underfill in correspondence of an outer corner of a backside surface of the one semiconductor die, and comprising a first material.
	Xu (Figs. 1, 2 and associated text) discloses a corner padding (item 3) in physical contact with one semiconductor die (item 2) of the semiconductor dies, disposed on the underfill (item 4) in correspondence of an outer corner of a backside surface of the one semiconductor die (item 2), and comprising a first material.
	Thus, in regards to claim 8, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses a corner padding (item 3) in physical contact with one semiconductor die (item 50B, Pan, item 2, Xu) of the semiconductor dies (item 50B, Pan, item 2, Xu), disposed on the underfill (item 110, Pan, item 4, Xu) in correspondence of an outer corner of a backside surface of the one semiconductor die (item 50B, Pan, item 2, Xu), and comprising a first material; and an encapsulant (item 112, Pan) comprising a second material different from the first material (item 3, Xu) and disposed on the first semiconductor substrate (items 70 or 72, Pan), laterally wrapping the semiconductor dies (items 50A, 50B, Pan), the corner padding (item 3, Xu), and the underfill (item 110, Pan, item 4, Xu), wherein the outer corner of the backside surface of the one semiconductor die (items 50A, 50B, Pan) is spaced apart from the encapsulant (item 112, Pan) by the corner padding (item 3, Xu).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pan with the teachings of Xu for the purpose of (See summary of the invention).
	In regards to claim 9, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the underfill (item 110, Pan, item 4, Xu) includes a third material, and the first material (material of item 3, Xu), the second material (material of item 112), and the third material (material of item 110, Pan and item 4, Xu) are different from each other.
	It would have been obvious to modify the invention to include an underfill of a third material different from a first and second material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 10, Pan (Figs. 1, 3B, 5B, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses the second material (material of item 112, Pan) includes an epoxy resin (paragraph 33) and the third material (material of item 110) includes a second polyimide (paragraph 28), but does not specifically disclose wherein the first material includes a first polyimide.
	It would have been obvious to modify the invention to include a first material including a first polymide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 11, Pan (Figs. 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein the underfill (item 110, Pan) includes an inclined surface (items 110A or 110B) extending from a side surface of the one semiconductor die (items 50A or 50B) to the first semiconductor substrate (items 70 or 72), the side surface of the one semiconductor die (items 50A or 50B) shares an edge with the backside surface of the one semiconductor die (items 50A or 50B), and the corner padding (item 3, Xu) is disposed on the inclined surface.
	In regards to claim 12, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses connectors (item 54) disposed at an active surface (surface where item 54 directly contacts items 50, 50A, 50B) of the one semiconductor die (items 50A, 50B) opposite to the backside surface (surface opposite of where item 54 directly contacts items 50, 50A, 50B)of the one semiconductor die (items 50A, 50B) to establish electrical connection between the one semiconductor die (items 50A or 50B) and the through semiconductor vias, (item 74) wherein the semiconductor dies (items 50A, 50B) are disposed on the first semiconductor substrate (items 70 or 72) in an array configuration, the one semiconductor die (items 50A or 50B) comprises a pair of adjacent side surfaces, the side surfaces of the pair of adjacent side surfaces have a common first edge, each side surface of the pair of adjacent side surfaces connects the backside surface of the one semiconductor die (item  50B at the corners) to the active surface of the one semiconductor die (item 50 B at the corners) and does not face other semiconductor dies (items 50A, 50B) of the array, and the outer corner of the backside surface of the one semiconductor die (items 50B at the four corners) is formed by the backside surface of the one semiconductor die (item 50B at the four corners) and the pair of adjacent side surfaces of the one semiconductor die (item 50B at the four corners).
	In regards to claim 14, Pan (Figs. 1, 3B, 5B, 14, 15, 17 and associated text and items) as modified by Xu (Figs.1, 2 and associated text) discloses wherein a top surface of the corner padding (item 3, Xu) is substantially horizontally coplanar with the backside surface of the one semiconductor die (item 50B, Pan, item 2, Xu).
	It would have been obvious to modify the invention to include backside surfaces of semiconductor die and top surfaces of corner padding to be horizontally coplanar with a top surface of the encapsulant, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 22, 2022